       Case 1:20-cv-03246-PGG-KNF Document 41 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ X
AMERICAN EMPIRE SURPLUS LINES
INSURANCE COMPANY,                                     :

                                   Plaintiff,        :              ORDER

                          -against-                  :         20-CV-03246 (PGG)(KNF)

UPLIFT ELEVATOR OF NY INC.,       :
JERMAINE HICKSON, and HAMILTON
HEIGHTS CLUSTER ASSOCIATES, L.P., :

                                    Defendants. :
------------------------------------------------------ X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        The Honorable Paul G. Gardephe referred this case to the undersigned for an inquest in

order to determine the amount of damages, if any, that should be awarded to the plaintiff against

defendants Uplift Elevator of NY Inc., Jermaine Hickson, and Hamilton Heights Cluster

Associates, L.P. (collectively, “defendants”). Accordingly, IT IS HEREBY ORDERED that an

inquest hearing shall be held on February 4, 2021, at 11:00 a.m. The hearing will be held as a

video conference using the Skype for Business platform. The information necessary to access

the video conference will be provided via email.

        Counsel to the plaintiff shall be prepared to provide to the Court competent evidence in

support of the plaintiff’s claims. Any documents that are to be offered as exhibits at the hearing

should be pre-marked and submitted to the Court via the court’s CM/ECF system at least 24

hours prior to the hearing.

         Due to the limited capacity of the Skype for Business system, only one counsel per party

may participate in the video conference. Co-counsel, members of the press, and the public may




                                                           1
         Case 1:20-cv-03246-PGG-KNF Document 41 Filed 01/22/21 Page 2 of 2




access the audio feed of the conference by calling (888) 557-8511 and entering access code

4862532.

         To optimize use of the Court’s video conferencing technology, all participants must:

         1. Use a browser other than Microsoft Explorer to access Skype for Business.
         2. Position the participant’s device as close to the WiFi router as is feasible.
         3. Ensure any others in the participant’s household are not using WiFi during the call

         If there is ambient noise, the participant must mute his or her device when not speaking.

Further, each participant must identify himself or herself whenever speaking, spell any proper

names for the court reporter, and take care not to interrupt or speak over each other. All those

accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting the proceeding is prohibited by law.

         A court reporter will participate in the video conference. Counsel to the plaintiffs shall

serve the defendants with a cop(ies) of this order and file proof of such service with the Clerk of

Court.

Dated: New York, New York                                      SO ORDERED:
       January 22, 2021




                                                  2
